













August 10, 2016


Mr. Hassane El-Khoury






Dear Hassane,


We are pleased to extend this offer to you for the position of President and
Chief Executive Officer of Cypress Semiconductor Corporation. Effective on
Wednesday, August 10, 2016 you will assume the duties of that role as well as
other duties and responsibilities as may be assigned to you from time to time by
the Board of Directors of the Company.


In consideration for all services rendered by you in such employment, you will
be paid based on an annual salary of $650,000.00. Salary payments will be made
bi-weekly. During your employment, you shall be entitled to participate in the
Company's employee fringe benefit programs, stock purchase and 401(k) plans to
the extent of your eligibility.


You will be a participant in the Cypress Incentive Program (CIP). Effective
immediately your target incentive for fiscal year 2017 will be 125% of base
salary. Your actual earned incentive (if any) will be based on both company and
individual performance.


Subject to the approval of the Board of Directors, you will receive an equity
grant valued at $2,500,000.00 dollars in restricted stock units (RSUs) under the
Cypress 2013 Stock Plan. Your award will vest quarterly in equal installments
over three years. Effective during the February 2017 executive grant cycle and
subject to the approval of the Board, you will receive an additional
$4,500,000.00 dollars’ worth of equity. The vesting schedule as well as the
vesting criteria will be determined at the time of grant and will be consistent
with those of other senior executives, as determined in the discretion of the
Board. Thereafter as the President and CEO of Cypress you will be eligible for
annual grants under the Cypress PARS Grant Program, as may be determined by the
Board. The PARS Grant Program has historically included grants of both RSUs and
PSUs that vest over a multi-year time period.


If your employment is terminated involuntarily by the Company other than for
Cause (as defined below) (and not due to your death or disability), or by you
pursuant to a Voluntary Termination for Good Reason (as defined below), and in
both cases only if you execute and do not revoke a general release of claims
(which release is satisfactory to the Company in the Company’s sole discretion)
against the Company and its affiliates within 60 days after the date of your
termination of employment (so that the release becomes irrevocable no later than
the 60th day after your termination), then the Company shall provide you with
the benefits set forth below:


(i) Cash Award. A lump sum payment in an amount equal to the sum of: (x) your
monthly base salary immediately prior to such employment termination multiplied
by twenty-four







--------------------------------------------------------------------------------







months (24) (without regard to any reduction in base salary that may have served
as the basis for Voluntary Termination for Good Reason; and (y) your target
annual CIP bonus amount for twenty-four months, in addition to any other earned
but unpaid compensation due through the date of such termination (without regard
to any reduction in target annual cash bonus opportunity that may have served as
the basis for Voluntary Termination for Good Reason).


Notwithstanding the above, you shall not be paid any pro-rated bonus to date
which has not otherwise been earned and paid on the date of termination of
employment, but instead shall only get two years of bonus as described in (y)
above. This lump sum payment is to be paid on the sixty first (61st) day after
the effective date of the employment termination.


(ii) Acceleration of Vesting of Equity Awards; Exercise Period. All vesting for
(A) outstanding options to purchase the common stock of the Company or any
affiliate of the Company granted under any equity plan of the Company or
affiliate of the Company then held by you, (B) restricted stock granted under
any equity plan of the Company or affiliate of the Company then held by you and
(C) other equity and equity equivalent awards granted under any equity plan of
the Company or affiliate of the Company then held by you shall be accelerated in
full effective as of the sixty first (61st) day after the effective date of the
employment termination and, where applicable, shall remain exercisable for such
period of time following termination of employment as provided for by the
specific agreements governing each such award; provided that, notwithstanding
any provision in the Agreement or the award agreement to the contrary, if your
termination of employment entitles you to vesting under this Section (ii), then
any vested options (including, but not limited to, options accelerated pursuant
to this Section (ii), shall be exercisable for up to twelve (12) months
following such termination (or until the original expiration date of such
options, if earlier).


(iii) Benefits Continuation. For twenty-four (24) months following the effective
date of the employment termination, the Company shall pay directly, on your
behalf, or reimburse you in twenty-four (24) monthly installments, at the
Company’s option, for premium costs incurred by you and your dependents for
continued health, dental, vision, and EAP coverage under the applicable plans
maintained by the Company for a coverage period of twenty-four (24) months
following the effective date of the employment termination.


For the avoidance of doubt and notwithstanding any contrary provision of this
letter, you will not be entitled to any of the payments and benefits described
in (i) through (iii) above unless the above-described release of claims becomes
effective and irrevocable no later than the 60th day after your termination of
employment.


For purposes of this letter, “Cause” means any of the following acts committed
by you: (i) theft, dishonesty or falsification of any employment or Company
records that is not trivial in nature; (ii) malicious or reckless disclosure of
the Company’s confidential or proprietary information; (iii) commission of any
immoral or illegal act or any gross or willful misconduct, where a majority of
the disinterested members of the Board reasonably determines that such act or
misconduct has (A) seriously undermined the ability of the Board or the
Company’s management to entrust you with important matters or otherwise work
effectively with you, (B) contributed to the Company’s











--------------------------------------------------------------------------------





loss of significant revenues or business opportunities, or (C) significantly and
detrimentally effected the business or reputation of the Company or any of its
subsidiaries; and/or (iv) the
willful failure or refusal by you to follow the reasonable and lawful directives
of the Board, provided such failure or refusal continues after your receipt of
reasonable notice in writing of such failure or refusal and an opportunity of
not less than fifteen (15) days to correct the problem. For purposes of this
Agreement, no act or failure to act shall be deemed willful unless done, or
failed to be done, intentionally and in bad faith.


For purposes of this letter, “Voluntary Termination for Good Reason” means you
voluntarily resign from employment with the Company within ninety (90) days of
one or more of the following events which occurs without your consent and which
remains uncured thirty (30) days after your delivery to the Company of written
notice thereof:


(i) a material reduction in your duties, authority and responsibilities;


(ii) a material reduction by the Company in your base salary or target annual
cash incentive bonus, in either case as in effect immediately prior to such
reduction;


(iii) the Company’s material breach of any of its obligations under this
Agreement or any offer letter or employment agreement between the Company and
you, and


(iv) your relocation without your written consent, to a facility or location
fifty (50) miles from the Company’s current headquarters in San Jose, CA.


As a Cypress employee, you are required to follow all of Cypress’s
specifications, policies, and practices. Among many other things, this includes
(but is not limited to) your responsibility to follow Cypress’ Code of Business
Conduct and Ethics.


All payments and benefits described in this letter will be subject to applicable
tax and other withholdings. In addition, in order to help you avoid extra taxes
under Section 409A of the Internal Revenue Code, Exhibit A also will apply to
all payments and benefits under this letter.


Any equity compensation awards made to you will be subject to the terms and
conditions of the written award agreement that will be provided to you for each
grant, as such terms and conditions are determined by the Board or an authorized
Committee of the Board in its discretion. This letter constitutes the entire
agreement between you and the Company with respect to the matters discussed in
this letter and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) concerning the same matters. For example, but not by way
of limitation, you no longer will be eligible for any payments or benefits under
the severance policy for Executive Vice Presidents adopted by the Company in May
2016, nor will you be eligible for any payments or benefits under the Change of
Control Severance Agreement between you and the Company dated May 26, 2016.


Your employment with Cypress will be at-will. This means that both you and
Cypress can end your employment at any time, whether or not there is cause or
notice. No one other than the Executive Vice President of Human Resources (and
only after authorization from the Board or an authorized Committee of the Board)
has the authority to change this arrangement or to make









--------------------------------------------------------------------------------











any agreement contrary to this. Any such agreement must be in writing, must be
signed by the Executive Vice President of Human Resources and must express a
clear intent to alter the at-will nature of your employment relationship.




Very truly yours,
 
 
 
/s/ CARMINE RENZULLI
 
 
 
 
 
Carmine Renzulli
 
Executive Vice President & CHRO
 
 
 

I accept Cypress’s offer and agree to all of the terms described in this letter:


Signature __/s/ HASSANE EL-KHOURY____


Date _______8/10/16___________________













